UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TAMICKO MURRAY McIVER,

                                 Plaintiff,

                     -against-                                     19-CV-3979 (CM)

 OASIS HOMELESS SHELTER AND (3)                                  ORDER TO AMEND
 STAFF MEMBERS MALE; NEW
 ROCHELLE POLICE DEPT.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction, asserting claims of sexual harassment and “physical/mental abuse.” (ECF No. 2 ¶ 1.)

By order dated May 3, 2019, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis. For the reasons set forth below, the Court grants Plaintiff leave

to file an amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                          BACKGROUND

        Named as Defendants in this complaint are three John Doe staff members of the Oasis

shelter in New Rochelle and the New Rochelle Police Department. The complaint contains the

following allegations. Plaintiff, who now resides in Mount Vernon, entered the Oasis shelter in

December 2018. Oasis employees abused their authority and played “favorites.” The night

manager, Chris, banged on the door while Plaintiff was using the bathroom and yelled various

threats at her and “disrespected, yelled at, and belittled” her. ECF No. 2 at 13.) According to

Plaintiff, Chris “scares” and “threatens” her, even though he “knows that [her] husband had

abused [her], forcing [her] to “flee for safety.”

        An employee, Tanya, told Plaintiff that another employee, Ronald, was looking for

Plaintiff. Ronald “came onto” Plaintiff and “grabbed” her vagina, and Plaintiff was told that if

she called the police she would “forfeit[]” her bed. Ronald approached Plaintiff while she was in

her car and offered her marijuana. Attached to the pleading are copies of photographs, but it is

unclear what they purport to show or why Plaintiff attaches them. Plaintiff seeks money

damages.

                                           DISCUSSION

        The Court liberally construes the complaint as alleging constitutional claims under 42

U.S.C. § 1983. To state a claim under § 1983, a plaintiff must allege both that: (1) a person acting

under the color of state law, or a “state actor”; (2) violated a right secured by the Constitution or

laws of the United States. West v. Atkins, 487 U.S. 42, 48-49 (1988); see also Ciambriello v. Cnty.

of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he United States Constitution regulates only the

Government, not private parties.”).


                                                    2
 A.      Oasis Shelter Employees

        A private entity’s activity can be attributed to the government in three situations: (1) the

entity acts using the coercive power of the state or is controlled by the state (the “compulsion

test”); (2) the entity willfully participates in joint activity with the state or its functions are

entwined with state policies (the “joint action” or “close nexus” test); or (3) the state has

delegated a public function to the entity (the “public function” test). Fabrikant v. French, 691

F.3d 193, 207 (2d Cir. 2012). The fundamental question under each test is whether the private

entity’s challenged actions are “fairly attributable” to the government. Id. (citing Rendell-Baker

v. Kohn, 457 U.S. 830, 838 (1982)).

        Providing housing is not a public function because it is not the exclusive province of the

state. See, e.g., Okon v. Appia, No. 06-CV-6810 (CPS), 2008 WL 2245431, at *14 (E.D.N.Y. May

29, 2008); George v. Pathways to Housing, Inc., No. 10-CV-9505 (ER), 2012 WL 2512964, at *4

(S.D.N.Y. June 29, 2012) (“It is well established that the provision of low-cost supportive

housing is not a ‘public function.’”). Moreover, neither government funding nor government

regulation suffices for a private entity to be deemed a state actor. Blum v. Yaretsky, 457 U.S. 991,

1004 (1982) (holding that government must command or encourage the alleged wrongdoing for

there to be state action based on licensing or regulation); Kohn, 457 U.S. at 838. The crucial

issue is the relationship between the government and the challenged action taken by the private

actor, not the relationship between the government and the private entity. George, 2012 WL

2512964, at *4, n.5.

        In providing housing to Plaintiff, the Oasis shelter and its employees were not engaged in

state action or otherwise acting under color of state law. As reprehensible as the described

conduct was, Plaintiff cannot state claims against the Oasis employees under § 1983.




                                                    3
B.         New Rochelle Police Department

       Under New York law, city agencies or departments do not have the capacity to be sued in

their own names. See Fed. R. Civ. P. 17(b); Omnipoint Commc’ns, Inc. v. Town of LaGrange, 658

F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In New York, agencies of a municipality are not suable

entities.”); Hall v. City of White Plains, 185 F. Supp. 2d 293, 303 (S.D.N.Y. 2002) (“Under New

York law, departments which are merely administrative arms of a municipality do not have a

legal identity separate and apart from the municipality and cannot sue or be sued.”); see also

N.Y. Gen. Mun. Law § 2 (“The term ‘municipal corporation,’ as used in this chapter, includes

only a county, town, city and village.”). Plaintiff’s claims against the New Rochelle Police

Department must be dismissed. 28 U.S.C. § 1915 (e)(2)(B)(ii).1

                                      LEAVE TO AMEND

       The Court grants Plaintiff leave to file an amended complaint to address the deficiencies

in her original pleading. In the statement of claim, Plaintiff must provide a short and plain

statement of the relevant facts supporting each claim against each defendant named in the

amended complaint. Plaintiff is also directed to provide the addresses for any named defendants.

To the greatest extent possible, Plaintiff’s amended complaint must:




       1
          To sue a municipality under § 1983, a plaintiff must show that the municipality itself
caused the violation of the plaintiff’s rights. See Connick v. Thompson, 131 S. Ct. 1350, 1359
(2011) (“A municipality or other local government may be liable under this section [1983] if the
governmental body itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be
subjected’ to such deprivation.”) (quoting Monell v. Dep’t of Soc. Servs. of City of New York, 436
U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011). In other words, to
state a § 1983 claim against a municipality, the plaintiff must allege facts showing (1) the
existence of a municipal policy, custom, or practice, and (2) that the policy, custom, or practice
caused the violation of the plaintiff’s constitutional rights. See Jones v. Town of East Haven, 691
F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403
(1997) (internal citations omitted). Plaintiff’s complaint does not contain any allegations
suggesting that Plaintiff can state a municipal liability claim against the City of New Rochelle.


                                                 4
       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

her federally protected rights; what facts show that her federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff is granted leave to file an amended

complaint that complies with the standards set forth above. Plaintiff must submit the amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Amended Complaint,” and label the document with docket number 19-CV-

3979 (CM). An Amended Complaint form is attached to this order. No summons will issue at this

time. If Plaintiff fails to comply within the time allowed, and she cannot show good cause to

excuse such failure, the complaint will be dismissed for failure to state a claim upon which relief

may be granted.



                                                  5
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   May 16, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 6
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
